               Case 4:19-cv-01843-KAW Document 55 Filed 02/12/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ELLEN LONDON (CABN 325580)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7288
 6        FAX: (415) 436-7169
          ellen.london@usdoj.gov
 7
   Attorneys for Federal Defendant
 8

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                           OAKLAND DIVISION

12

13   THE CENTER FOR INVESTIGATIVE                     ) No. 19 Civ. 01843 (KAW)
     REPORTING and WILL EVANS,                        )
14                                                    ) STIPULATION AND [PROPOSED] ORDER
             Plaintiffs,                              )
15                                                    )
        v.                                            )
16                                                    )
     UNITED STATES DEPARTMENT OF                      )
17   LABOR,                                           )
                                                      )
18           Defendant.                               )
                                                      )
19
             WHEREAS, Synopsys, Inc. (“Synopsys”) has moved to intervene in this action, has moved to
20
     stay the Court’s December 10, 2019 Order, and also has filed a new action against the Department of
21
     Labor (“DOL”), Synopsys, Inc. v. Dep’t of Labor, No. 20-cv-0693 (LB), raising related claims under the
22
     Administrative Procedure Act (the “APA Action”);
23
             WHEREAS, the Court issued an order granting Synopsys’ motion for a stay pending the motion
24
     to intervene and requiring the parties to meet and confer about the issue of Synopsys’s request to
25
     intervene, ECF No. 52, and whereas counsel for the Plaintiffs, DOL, and Synopsys met and conferred on
26
     February 10, 2020, as well as several follow up conversations since then;
27

28

     STIPULATION AND [PROPOSED] ORDER                                       1
     19 CV 01843 (KAW)
              Case 4:19-cv-01843-KAW Document 55 Filed 02/12/20 Page 2 of 4




 1           WHEREAS, an administrative motion to determine whether this action and the APA Action

 2 should be related is pending in this action, ECF No. 51;

 3           WHEREAS, DOL and Plaintiffs agree that the APA Action should be related;

 4           WHEREAS, DOL and Synopsys will be filing cross-motions for summary judgment in the APA

 5 Action;

 6           WHEREAS, Plaintiffs and DOL anticipate that they will be filing an opposition/response to

 7 Synopsys’s motions to intervene and to stay;

 8           WHEREAS, the parties preserve all rights, including their rights to assert claims and defenses;

 9           IT IS HEREBY STIPULATED by the parties to the action, through their counsel of record,

10 subject to the approval of this Court, that the APA Action should be related to this action, and the

11 briefing and hearing on the motions in this Action and the cross-motions for summary judgment in the

12 APA Action should proceed on the following schedule:

13              1. Opposition/Response on the Motion for Stay: February 27, 2020

14              2. Synopsys’s Opening Brief in APA Action: March 3, 2020

15              3. Synopsys’s Reply on the Motion for Stay: March 5, 2020

16              4. CIR’s and DOL’s Oppositions to Motion to Intervene: March 10, 2020

17              5. DOL’s Cross-motion and Opposition in APA Action, and Synopsys’s Reply in Support

18                  of Motion to Intervene: March 17, 2020

19              6. Synopsys’s Cross-opposition and Reply in APA Action: March 24, 2020

20              7. DOL’s Reply in APA Action: March 31, 2020

21              8. Hearing: April 16, 2020

22

23 DATED: February 12, 2020                               Respectfully submitted,

24                                                        DAVID L. ANDERSON
                                                          United States Attorney
25
                                                                    /s/ Ellen London*
26                                                        ELLEN LONDON
                                                          Assistant United States Attorney
27
                                                          Attorneys for Federal Defendant
28

     STIPULATION AND [PROPOSED] ORDER                                       2
     19 CV 01843 (KAW)
              Case 4:19-cv-01843-KAW Document 55 Filed 02/12/20 Page 3 of 4




 1                                                       THE CENTER FOR INVESTIGATIVE
                                                         REPORTING
 2
                                                              /s/ D. Victoria Baranetsky
 3                                                       D. VICTORIA BARANETSKY
 4                                                       Attorneys for Plaintiffs
 5
                                                         By: /s/Denise Mingrone
 6                                                       DENISE M. MINGRONE
 7                                                       (SBN 135224)
                                                         dmingrone@orrick.com
 8                                                       ROBERT L. URIARTE
                                                         (SBN 258274)
 9                                                       ruriarte@orrick.com
                                                         ORRICK,       HERRINGTON           &
10                                                       SUTCLIFFE LLP
11                                                       1000 Marsh Road
                                                         Menlo Park, CA 94025
12                                                       Telephone: 650 614 7400

13                                                       ROBERT M. LOEB (pro hac vice)
                                                         rloeb@orrick.com
14
                                                         JAMES A. FLYNN (pro hac vice)
15                                                       jflynn@orrick.com
                                                         ORRICK,      HERRINGTON      &
16                                                       SUTCLIFFE LLP
                                                         1152 15th Street NW
17                                                       Washington, DC 20005
                                                         Telephone: 202 339 8475
18

19                                                       Attorneys for Synopsys

20

21
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
22 that counsel for Plaintiff has concurred in the filing of this document.

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                                      3
     19 CV 01843 (KAW)
             Case 4:19-cv-01843-KAW Document 55 Filed 02/12/20 Page 4 of 4




 1                                       [PROPOSED] ORDER

 2

 3          Pursuant to Stipulation, IT IS SO ORDERED.

 4

 5 Dated:

 6

 7
                                       THE HONORABLE KANDIS A. WESTMORE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                       4
     19 CV 01843 (KAW)
